              1

              2

              3

              4

              5

              6

              7

              8                              UNITED STATES DISTRICT COURT
              9                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
             10

             11    A&A COSMETICS INC., a California            Case No. 19-cv-00372 PSG (DFM)
                   corporation,
             12                                                   PROTECTIVE ORDER
                                Plaintiff,
             13                                                [Discovery Document: Referred to
                         v.                                    Magistrate Judge Douglas F. McCormick]
             14
                   MORFOSE USA INC., a Florida
             15    corporation; MORFOSE KIŞISEL
                   BAKIM VE KOZMETIK ÜRÜNLERI
             16    SAN. TIC. A.Ş., a Turkish corporation;
                   SORA COSMETIC, a Turkish
             17    corporation; and DOES 1 through 10,
                   inclusive,
             18
                                Defendants.
             19
                   AND RELATED COUNTER-ACTION.
             20

             21    TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
             22          BASED UPON THE STIPULATION OF THE PARTIES, AND GOOD
             23    CAUSE APPEARING, IT IS HEREBY ORDERED that any person or party subject
             24    to this Order – including, without limitation, the parties to this action, their
             25    representatives, agents, experts and consultants, all third parties providing discovery in
             26    this action, and all other interested persons with actual or constructive notice of this
             27    Order – shall adhere to the following terms:
             28


                                                              1
                                                      PROTECTIVE ORDER
2265958/5114.002
              1          1.     Proceedings and Information Governed. This Order shall govern any
              2    document, information or other thing furnished by any party, including third parties, to
              3    any other party in connection with the discovery and pre-trial phase of this action. The
              4    information protected includes, but is not limited to, responses to requests to produce
              5    documents or other things, documents or things produced in connection with the
              6    lawsuit, responses to interrogatories, responses to requests for admissions, deposition
              7    testimony and exhibits, and all copies, extracts, summaries, compilations, designations
              8    and portions thereof (collectively “Information”).        The Order does not govern
              9    proceedings during trial nor does it prohibit either party from seeking a Protective Order
             10    to govern proceedings during trial.
             11          2.     Designation of Information for Protection Under This Order. Any such
             12    Information produced in this action that is reasonably believed by the producing party
             13    to be non-public, proprietary or confidential may be designated as “Confidential” or
             14    “Highly Confidential - Attorneys’ Eyes Only.” The appropriate designation may be
             15    made by stamping or otherwise marking the Information prior to production as follows:
             16    “Confidential” or “Highly Confidential - Attorneys’ Eyes Only.” In the case of written
             17    material, documents or tangible items, the appropriate designation shall be made at the
             18    time the producing party makes the Information available for inspection or provides a
             19    copy of the Information to the receiving party. In the case of deposition testimony, a
             20    party seeking to invoke the protection of this Order shall give notice thereof at the
             21    deposition or within fifteen (15) days after receipt of the deposition transcript.
             22    Deposition testimony shall be treated as “Highly Confidential - Attorneys’ Eyes Only”
             23    until expiration of the fifteen (15) day notice period.
             24          In the event such notice is given, the appropriate provisions of paragraphs 12 and
             25    13 below shall apply. In the event that Information is provided under this Order,
             26    whether in written, oral or other form, without any designation of confidentiality, such
             27    Information may be designated “Confidential” or “Highly Confidential - Attorneys’
             28    Eyes Only” at a later time, and shall be treated as “Confidential” or “Highly

                                                              2
                                                      PROTECTIVE ORDER
2265958/5114.002
              1    Confidential - Attorneys’ Eyes Only” by all parties hereto as though such Information
              2    had been designated “Confidential” or “Highly Confidential - Attorneys’ Eyes Only”
              3    when originally provided, except to the extent that such Information has already been
              4    disclosed to persons not subject to this Order. In the event that the Information referred
              5    to immediately above is disclosed to persons not subject to this Order, the party that
              6    made such disclosure shall identify such recipients to the other party in this action,
              7    unless such disclosure is subject to the attorney client privilege or attorney work product
              8    doctrine.
              9            3.   Disclosure of Confidential Information. As a general guideline,
             10    Information marked “Confidential,” as distinguished from “Highly Confidential -
             11    Attorneys’ Eyes Only,” shall include Information that may be disclosed by the parties
             12    for the purposes of the litigation, but which must be protected against disclosure to third
             13    parties. Once designated as “Confidential,” such designated Information shall, absent
             14    a specific order by this Court, be used by the parties solely in connection with this
             15    litigation, and not for any business, competitive, or governmental purpose or function,
             16    and such Information shall not be disclosed to anyone except as provided herein.
             17    Information marked “Confidential,” as distinguished from “Highly Confidential -
             18    Attorneys’ Eyes Only,” may be disclosed by the receiving party to the following
             19    recipients only:
             20                 (a)    The outside litigation attorneys of record in this action, and any
             21    outside attorneys retained by the parties in this action to consult on the litigation, and
             22    their respective associates, clerks, legal assistants, stenographic and support personnel,
             23    and organizations retained by such attorneys to provide litigation support services in
             24    this action and the employees of said organizations;
             25                 (b)    Independent experts and consultants retained in this action by the
             26    attorneys of record, and the employees of such experts and consultants who are assisting
             27    them;
             28


                                                              3
                                                      PROTECTIVE ORDER
2265958/5114.002
              1                  (c)   The officers, directors and employees of a party;
              2                  (d)   The Court and its respective clerks and support personnel;
              3                  (e)   Court reporters employed in connection with this action;
              4                  (f)   The persons permitted under paragraph 11 below; and
              5                  (g)   Such other persons as hereafter may be designated by written
              6    agreement of all parties in this action or by Order of the Court, such Order obtained on
              7    noticed motion (or on shortened time as the Court may allow), permitting such
              8    disclosure.
              9          4.      Highly Confidential - Attorneys’ Eyes Only Information. As a further
             10    general guideline, Information designated as “Highly Confidential - Attorneys’ Eyes
             11    Only” shall be Information of a proprietary business or technical nature that might be
             12    of value to a competitor or potential customer of the party or non-party holding the
             13    proprietary rights thereto, and that must be protected from disclosure. Once designated
             14    as “Highly Confidential - Attorneys’ Eyes Only,” such designated Information shall,
             15    absent a specific order by this Court, be used by the parties solely in connection with
             16    this litigation, and not for any business or governmental purpose or function, and such
             17    Information shall not be disclosed to anyone except as provided herein. All Information
             18    designated “Highly Confidential - Attorneys’ Eyes Only” is included within the
             19    meaning of “Confidential” Information as used in this Order, and all the provisions set
             20    forth in the Order that apply to “Confidential” Information also apply to material
             21    designated “Highly Confidential - Attorneys’ Eyes Only.” However, Information
             22    designated “Highly Confidential - Attorneys’ Eyes Only” shall not be disclosed to
             23    persons referred to in subparagraph 3(c) of this Order, except as provided in paragraph
             24    11 (i.e., the authors or addressees of the document). In-house counsel and staff are
             25    specifically excluded from access to Information designated “Highly Confidential -
             26    Attorneys’ Eyes Only.”
             27          5.      Reference to Information.      Notwithstanding any provision in this
             28    Stipulation and Protective Order, nothing in this Order shall prohibit or otherwise

                                                             4
                                                     PROTECTIVE ORDER
2265958/5114.002
              1    restrict counsel from referring to in a general way, relying on, or evaluating
              2    “Confidential” or “Highly Confidential - Attorneys’ Eyes Only” Information in the
              3    course of advising a party client with respect to this lawsuit, provided, however, that
              4    counsel shall not disclose the specific substance or content of any “Confidential” or
              5    “Highly Confidential - Attorneys’ Eyes Only” Information if such disclosure would
              6    violate this Order. However, it is expressly understood and agreed that, regardless of
              7    any claim that such information is “Confidential” or “Highly Confidential - Attorneys’
              8    Eyes Only”, Plaintiff’s counsel may disclose to its clients: (1) the number of units
              9    purchased and sold (at wholesale and/or retail level); (2) claimed gross revenue; (3) the
             10    per unit cost of goods (at wholesale and/or retail level); (4) per unit claimed gross
             11    profits; and (5) claimed deductions beyond cost of goods attributable to the sale of the
             12    challenged goods (at whole and/or retail level).
             13          6.     Declarations. Each person referred to in paragraph 3 hereof, except
             14    persons falling under paragraph 3(a), 3(d), 3(e) and clerical and stenographic personnel
             15    falling within paragraph 3(b) above, to whom Information designated “Confidential” or
             16    “Highly Confidential - Attorneys’ Eyes Only” is to be given, shown, disclosed, made
             17    available or communicated in any way, shall execute a declaration, in the form attached
             18    hereto as Exhibit A, agreeing to be bound by the terms of this Order, and a copy of the
             19    declaration shall be maintained by outside litigation counsel for the party making such
             20    disclosure. Persons falling under paragraph 3(a) shall read a copy of this Stipulation
             21    and Order and sign and date it to signify they have read, understood and agreed to be
             22    bound by its terms and provisions.
             23          7.     Use. “Confidential” or “Highly Confidential - Attorneys’ Eyes Only”
             24    Information shall be used by the persons to whom it is disclosed solely in preparation
             25    for trial and trial of this lawsuit, and any appellate proceeding related thereto.
             26    “Confidential” or “Highly Confidential - Attorneys’ Eyes Only” Information shall not
             27    be used by such persons for any business, governmental or other purpose, unless agreed
             28    to in writing and signed by all parties to this action or as authorized by further order of

                                                              5
                                                      PROTECTIVE ORDER
2265958/5114.002
              1    the Court. No person who receives “Confidential” or “Highly Confidential - Attorneys’
              2    Eyes Only” Information shall disclose it to any person not entitled under this Order to
              3    receive it.
              4           8.     Court Procedures.
              5                  (a)   Subject to and in accordance with the provisions of Central District
              6    Local Rule 79-5, pleadings which contain or annex Information designated under this
              7    Order as “Confidential” or “Highly Confidential - Attorneys’ Eyes Only” Information
              8    shall be filed in sealed envelopes or other appropriate containers on which shall be
              9    endorsed the title of the action to which they pertain, an indication of the nature of the
             10    contents of the sealed envelope or other container, the word(s) “CONFIDENTIAL,” or
             11    “CONFIDENTIAL - ATTORNEYS’ EYES ONLY” and a statement substantially in
             12    the following form:
             13                  (b)   This envelope is sealed pursuant to Order of the Court, contains
             14    Confidential or Highly Confidential - Attorneys’ Eyes Only Information and is not to
             15    be opened nor the contents revealed except by Order of the Court.
             16                  (c)   Any Court hearing which refers to or describes “Confidential” or
             17    “Highly Confidential - Attorneys’ Eyes Only” Information shall in the Court’s
             18    discretion be held in camera;
             19                  (d)   The filing of a document under seal pursuant to this paragraph 8
             20    does not restrict in any way a party’s right to use or disseminate any part of the
             21    document that does not contain, annex or expressly refer to Information designated
             22    “Confidential” or “Highly Confidential - Attorneys’ Eyes Only” under this Order.
             23                  (e)   If, after complying with the foregoing, the Court refuses to file the
             24    materials under seal, the Receiving Party may file materials otherwise designated as
             25    “Confidential” or “Highly Confidential - Attorneys’ Eyes Only” in the public record.
             26    Such filing shall be without prejudice to the Designating Party to subsequently filing a
             27    Motion to retroactively seal the same.
             28


                                                              6
                                                      PROTECTIVE ORDER
2265958/5114.002
              1          9.     Limitations on Scope of Protective Order.
              2                 (a)    The restrictions and obligations set forth herein shall not apply to
              3    any information that (a) the parties agree or the Court rules should not be designated
              4    confidential Information; (b) the parties agree, or the Court rules, is already public
              5    knowledge; (c) the parties agree, or the Court rules, has become public knowledge other
              6    than as a result of disclosure by the receiving party, its employees, or its agents in
              7    violation of this Protective Order; or (d) has come or shall come into the receiving
              8    party’s legitimate knowledge independently of the production by the producing party.
              9                 (b)    The restrictions and obligations herein shall not be deemed to
             10    prohibit discussions of any confidential Information with anyone if that person already
             11    has or obtains legitimate possession thereof.
             12                 (c)    Nothing herein shall be construed to prevent disclosure of
             13    confidential Information if such disclosure is required by order of the Court.
             14                 (d)    Nothing herein is intended to prohibit or restrict in any way a party’s
             15    or its counsel’s use or distribution of its own information.
             16                 (e)    This Protective Order shall be without prejudice to the right of any
             17    party to oppose production of any information for lack of relevance or any other ground
             18    other than the mere presence of confidential Information. The existence of this
             19    Protective Order shall not be used by any party as a basis for discovery that is otherwise
             20    not proper under the Federal Rules of Civil Procedure.
             21                 (f)    Nothing in this Protective Order shall bar counsel from rendering
             22    advice to their clients with respect to this litigation and, in the course thereof, relying
             23    upon any information designated as Confidential Information or Confidential –
             24    Attorneys’ Eyes Only Information, provided that the contents of the information shall
             25    not be disclosed except as set forth above
             26                 (g)    Nothing herein shall prejudice the right of any party to object to the
             27    production of any Produced Material on the grounds that such material is protected as
             28    privileged or as attorney work product.

                                                              7
                                                      PROTECTIVE ORDER
2265958/5114.002
              1           10.   Removal. A party may seek to downgrade or remove a confidentiality
              2    designation applied under this Order. In such event, the following procedure shall be
              3    utilized:
              4                 (a)    The party or person seeking such downgrade or removal shall give
              5    counsel of record for the other party written notice thereof, supported by reasons
              6    therefor specifying the Information as to which such downgrade or removal is sought;
              7                 (b)   If the parties cannot reach agreement concerning the matter within
              8    ten (10) days after delivery (or in the case of mailing, thirteen (13) days thereafter) of
              9    the notice, or such shorter time as the Court may allow, then the party seeking the
             10    downgrade or removal may file and serve a motion for an order of this Court for
             11    appropriate relief. Any such motion shall be set for the earliest possible date on the
             12    Court’s law and motion calendar, and shall not be continued without the consent of all
             13    parties or order of the Court. In any such motion, the party seeking to protect the
             14    Information bears the burden to establish the appropriateness of the protection or degree
             15    of protection sought.
             16           11.   Disclosure to Author or Addressee. Nothing herein shall prohibit a party,
             17    or its counsel, from disclosing Information that has been designated as “Confidential”
             18    or “Highly Confidential - Attorneys’ Eyes Only” Information to persons who are
             19    authors or addressees of such Information.
             20           12.   Depositions.    Any deposition reporter who takes down or receives
             21    “Confidential” or “Highly Confidential - Attorneys’ Eyes Only” Information at a
             22    deposition shall be given a copy of this Order. In addition, all deposition testimony and
             23    exhibits designated either as “Confidential” or “Highly Confidential - Attorneys’ Eyes
             24    Only” shall be bound in a separate transcript, and clearly marked on each page either
             25    “Confidential” or “Highly Confidential - Attorneys’ Eyes Only.” If counsel, pursuant
             26    to the provisions of Paragraph 2 above, designates any deposition testimony
             27    “Confidential” or “Highly Confidential - Attorneys’ Eyes Only” within the fifteen (15)
             28    day period after receiving the deposition transcript, counsel shall specifically identify

                                                              8
                                                      PROTECTIVE ORDER
2265958/5114.002
              1    in writing which portions are to be “Confidential” or “Highly Confidential - Attorneys’
              2    Eyes Only” and shall send such writing to counsel for all parties involved in the action.
              3    Counsel for each party shall then be responsible for marking, as either “Confidential”
              4    or “Highly Confidential - Attorneys’ Eyes Only”, the appropriate pages of the
              5    deposition transcript so identified.
              6          13.    Exclusion from Deposition. Whenever any Information designated as
              7    “Confidential” or “Highly Confidential - Attorneys’ Eyes Only” is to be discussed or
              8    disclosed in a deposition, any party claiming such confidentiality may exclude from the
              9    room any person who is not entitled to receive Information designated as “Confidential”
             10    or “Highly Confidential - Attorneys’ Eyes Only.”
             11          14.    Third Party Confidentiality Rights. In the event that Information in the
             12    possession or control of a party involves the confidentiality rights of a non-party or that
             13    its disclosure would violate a protective order issued in another action, the party with
             14    possession or control of the Information will attempt to obtain the consent of the non-
             15    party to disclose the Information under this Order. If the consent of the non-party
             16    cannot be obtained, the party will notify the party seeking discovery of: (a) The
             17    existence of the Information, without producing such Information and; (b) The identity
             18    of the non-party (provided, however, that such disclosure of the identity of the non-
             19    party does not violate any confidentiality obligations). The party seeking discovery
             20    may then make further application to the non-party or seek other means to obtain such
             21    Information including the right to seek an in camera review by the judge or magistrate.
             22          15.    Subpoenas. In the event any person or party having possession, custody
             23    or control of any “Confidential” or “Highly Confidential - Attorneys’ Eyes Only”
             24    Information receives a subpoena or other process or order to produce such Information,
             25    the recipient of the subpoena shall advise the attorney for the party issuing the subpoena
             26    that the Information being requested has been designated “Confidential” or “Highly
             27    Confidential - Attorneys’ Eyes Only” pursuant to a court order. The attorney for the
             28    party receiving the subpoena shall promptly notify in writing the attorneys of record of

                                                              9
                                                      PROTECTIVE ORDER
2265958/5114.002
              1    the party claiming such confidential treatment of the Information sought by such
              2    subpoena or other process or order and shall promptly furnish those attorneys of record
              3    with a copy of said subpoena or other process or order. The attorney for the party
              4    claiming confidential treatment shall have five (5) business days from the date of receipt
              5    of a copy of said subpoena (or other process or order) to file a motion to quash or modify
              6    the subpoena, process or order. If production of “Confidential” or “Highly Confidential
              7    - Attorneys’ Eyes Only” Information pursuant to the subpoena, process or order is
              8    required prior to the expiration of this five (5) day period, the attorney for the party
              9    receiving the subpoena shall object in writing to the production by stating that the
             10    Information sought has been designated “Confidential” or “Highly Confidential -
             11    Attorneys’ Eyes Only” pursuant to a court order. The attorney for the party receiving
             12    the subpoena shall be under no obligation to file any motion to quash or modify the
             13    subpoena or take any action other than to object in writing to the production pending a
             14    court order compelling production of the subpoenaed materials. If a motion to quash or
             15    modify the subpoena, process or order is made by the party claiming confidential
             16    treatment, there shall be no disclosure of the subject matter objected to, except sufficient
             17    to identify it for purposes of the motion to quash, until the court in which the motion is
             18    brought has ruled on the motion, and then only in accordance with the ruling so made.
             19    If the party claiming confidential treatment does not file a motion to quash or modify
             20    the subpoena within the five (5) day period provided herein, the person or party
             21    receiving the subpoena or other process or order shall be entitled to comply with it
             22    provided it has fulfilled its obligations hereunder.
             23          16.    No Waiver. Neither the taking of nor the failure to take any action to
             24    enforce the provisions of this Order, nor the failure to object to any designation or any
             25    such action or omission, shall constitute a waiver of any right to seek and obtain
             26    protection or relief, other than as specified herein, of any claim or defense in this action
             27    or any other action including, but not limited to, the claim or defense that any
             28    Information is or is not proprietary to any party, is or is not entitled to particular

                                                             10
                                                      PROTECTIVE ORDER
2265958/5114.002
              1    protection, or that such Information embodies trade secrets or other confidential
              2    material of any party. The procedures set forth herein shall not affect the rights of the
              3    parties to object to discovery on grounds other than those related to trade secrets or other
              4    proprietary information claims, nor shall it relieve a party of the necessity of proper
              5    response to discovery devices.
              6          17.    Unauthorized Disclosure.
              7                 (a)    If “Confidential” or “Highly Confidential - Attorneys’ Eyes Only”
              8    Information is disclosed to any person other than in the manner authorized by this
              9    Protective Order (an “Unauthorized Person”), the party responsible for the unauthorized
             10    disclosure, and any party with knowledge of the unauthorized disclosure shall,
             11    immediately upon learning of such disclosure, inform the producing party of all
             12    pertinent facts relating to such disclosure including, without limitation, the
             13    identification of the “Confidential” or “Highly Confidential - Attorneys’ Eyes Only”
             14    Information disclosed and the Unauthorized Persons to whom the disclosure was made.
             15                 (b)    The party responsible for the unauthorized disclosure shall also
             16    promptly take all reasonable measures to recover the “Confidential” or “Highly
             17    Confidential - Attorneys’ Eyes Only” Information disclosed without authorization and
             18    to ensure that no further or greater unauthorized disclosure or use of such Information
             19    is made by doing the following, without limitation, (i) promptly informing the
             20    Unauthorized Person that the disclosed information contains confidential Information
             21    and of the provisions of this Protective Order; (ii) requesting that the Unauthorized
             22    Person sign an undertaking in the form attached as Exhibit A (to be promptly provided
             23    to the producing party); and (iii) making best efforts to retrieve all copies of confidential
             24    Information disclosed to the Unauthorized Person. The producing party and party that
             25    disclosed the confidential Information shall cooperate in good faith in this effort.
             26                 (c)    Any person found to have made an impermissible use of any
             27    confidential Information will be subject to, without limitation, appropriate civil
             28    penalties, including contempt of court.

                                                              11
                                                       PROTECTIVE ORDER
2265958/5114.002
              1                 (d)    No party shall be responsible to another party for disclosure of
              2    “Confidential” or “Highly Confidential - Attorneys’ Eyes Only” Information under this
              3    Protective Order if the information in question is not labeled or otherwise identified as
              4    such in accordance with this Protective Order.
              5          18.    No Probative Value. This Stipulation and Protective Order shall not
              6    abrogate or diminish any contractual, statutory or other legal obligation or right of any
              7    party to this Order, as to any third party, with respect to any “Confidential” or “Highly
              8    Confidential - Attorneys’ Eyes Only” Information.          The fact that Information is
              9    designated “Confidential” or “Highly Confidential - Attorneys’ Eyes Only” under this
             10    Stipulation and Protective Order shall not be deemed to be determinative of what a trier
             11    of fact may determine to be confidential or proprietary. This Order shall be without
             12    prejudice to the right of any party to bring before the Court the question of: (i) whether
             13    any particular material is or is not confidential; (ii) whether any particular information
             14    or material is or is not entitled to a greater or lesser degree of protection than provided
             15    hereunder; or (iii) whether any particular information or material is or is not relevant to
             16    any issue of this case, provided that in doing so the party complies with the foregoing
             17    procedures. Absent a stipulation of all parties, the fact that Information has been
             18    designated confidential under this Stipulation and Protective Order shall not be
             19    admissible during the trial of this action, nor shall the jury be advised of such
             20    designation. The fact that any Information is disclosed, used or produced in discovery
             21    or trial herein shall not be construed admissible, or offered in any action or proceeding
             22    before any court, agency or tribunal as evidence of or concerning whether or not such
             23    Information is confidential or proprietary.
             24          19.    Return of Information.
             25                 (a)    Within sixty (60) days of final termination of this action, including
             26    any and all appeals, each party and counsel for each party shall, at the receiving party’s
             27    election, destroy or return all “Confidential” or “Highly Confidential - Attorneys’ Eyes
             28    Only” Information to the party that produced the information, including any copies,

                                                             12
                                                      PROTECTIVE ORDER
2265958/5114.002
              1                                           EXHIBIT A
              2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
              3          I, _______________________________________ [print or type full name], of
              4    _______________________________________ [print or type full company name and
              5    address], declare under penalty of perjury that I have read in its entirety and understand
              6    the Stipulated Protective Order that was issued by the United States District Court for
              7    the Central District of California on ___________ [date] in the case of A&A Cosmetics
              8    Inc. v. Morfose USA Inc., et al., Case No. 19-cv-00372 PSG (DFM). I agree to comply
              9    with and to be bound by all the terms of this Stipulated Protective Order and I
             10    understand and acknowledge that failure to so comply could expose me to sanctions and
             11    punishment in the nature of contempt. I solemnly promise that I will not disclose in any
             12    manner any information or item that is subject to this Stipulated Protective Order to any
             13    person or entity except in strict compliance with the provisions of this Order.
             14          I further agree to submit to the jurisdiction of the United States District Court for
             15    the Central District of California for the purpose of enforcing the terms of this Stipulated
             16    Protective Order, even if such enforcement proceedings occur after termination of this
             17    action.
             18    Date: __________________________
             19    City and State where sworn and signed: __________________________
             20    Printed name: __________________________
             21    Signature: __________________________
             22

             23

             24

             25

             26

             27

             28


                                                             14
                                                      PROTECTIVE ORDER
2265958/5114.002
